Citation Nr: 0017396	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to an increased rating for the service-connected 
herniated nucleus pulposus, lumbar spine, post-operative, 
with degenerative disc disease currently evaluated as 60 
percent disabling.  




REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs






ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1945 to July 
1948, from October 1950 to August 1951 and from January 1952 
to January 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the RO which 
assigned an increased rating of 60 percent for the service-
connected herniated nucleus pulposus, lumbar spine, post-
operative with degenerative disc disease.  



REMAND

In this case, the veteran contends that the currently 
assigned 60 percent evaluation for the service-connected 
post-operative herniated nucleus pulposus of the lumbar spine 
with degenerative disc disease does not adequately represent 
the severity of the disability.  

In January 2000, the RO notified the veteran that his appeal 
was being certified to the Board for disposition.  In March 
2000, the veteran submitted additional medical evidence 
directly to the Board and indicated that he wanted them added 
to his appeal.  

According to 38 C.F.R. § 20.1304(c) (1999), any pertinent 
evidence submitted by the veteran which is accepted by the 
Board under the provisions of this section, as well as any 
such evidence referred to the Board by the originating agency 
under § 19.37(b), must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case unless this procedural right is waived 
by the veteran (or his/her representative) or unless the 
Board determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  

As the veteran has not waived his procedural right of initial 
review of the additional evidence by the RO, the Board must 
refer the additional evidence to the RO for its initial 
review.  Any indicated development also should be undertaken 
by the RO based on its review of the additional evidence.  

In addition, the Board notes that the RO notified the 
Virginia Department of Veterans Affairs that the veteran's 
case was ready for transfer to the Board, and requested that 
the organization furnish a VA Form 646.  It was noted that 
the Virginia Department of Veterans Affairs did not represent 
the veteran and that the West Virginia Department of Veterans 
Affairs did not maintain an office at that RO.  Given the 
apparent problem presented in this case, the RO should 
attempt to clarify the status of the veteran's 
representation.  

Finally, the Board notes that the veteran submitted a 
statement in connection with his Substantive Appeal that 
suggested that additional medical evidence dealing with 
recent VA treatment had not been obtained for review in 
connection with his appeal.  In particular, the veteran 
asserted that his disability had steadily progressed in that 
his pain was increasingly worse.  In a July 1997 statement, a 
VA physician indicated that conservative treatment had 
provided minimal relief and improvement in function and that 
the veteran's overall ability to function was limited to 
sedentary work.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have rendered him 
medical attention for his service-
connected disability since 1995.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, including updated VA 
medical records, which have not been 
previously secured.  

2.  The RO should take appropriate steps 
to contact veteran in order to determine 
whether he wants to appoint another 
service organization to assist him in 
connection with his appeal.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  This 
should include consideration of the 
additional evidence added to the record 
after certification of the case to the 
Board.  All indicated development should 
be taken in this regard.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded an opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument while the case is in remand status. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




